--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1- Subscription Agreement dated November 26, 2010
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of November 26,
2010, by and among Medlink International, Inc., a Delaware corporation (the
“Company”), and the subscribers identified on the signature page hereto (each a
“Subscriber” and collectively, the “Subscribers”).


WHEREAS, the Company and each Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).
 
WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Subscribers
(the “Offering”), as provided herein, and such Subscribers shall purchase (i) up
to an aggregate $1,250,000 (the “Principal Amount”) of a 10% Senior Secured
Convertible Debenture (the “Note” or “Notes”) of the Company, a form of which is
annexed hereto as Exhibit A, and (ii) (A) Series A.1 Common Stock Purchase
Warrants (the “Series A1 Warrants”) in the form attached hereto as Exhibit B-1
and (B) Series A.2 Common Stock Purchase Warrants (the “Series A2 Warrants” and
together with the Series A1 Warrants, the “Warrants”) in the form attached
hereto as Exhibit B-2;
 
WHEREAS, the Notes shall be offered with an original issue discount of 10% for
an aggregate purchase price of up to $1,125,000 (the “Purchase Price”) and shall
mature on the date that is eighteen (18) months following the Closing Date (as
defined herein) (the “Maturity Date”).  Additionally, such Notes shall be
convertible into shares (the “Conversion Shares”) of the Company’s common stock,
par value $.001 per share (the “Common Stock”), at any time commencing on August
24, 2011 and prior to the Maturity Date at an initial price per share equal to
$0.83 (the “Conversion Price”).  The Warrants shall entitle the Subscribers to
purchase that number of shares of the Company’s Common Stock that equal in the
aggregate 100% of the number of shares that would be issuable upon full
conversion of the such Subscriber’s Notes at the Conversion Price (the “Warrant
Shares”).  The Notes, Conversion Shares, Warrants, Warrant Shares and Issuer
Securities (as defined herein) are collectively referred to herein as the
“Securities”); and
 
WHEREAS, the aggregate proceeds of the Offering (the “Escrowed Funds”) shall be
held in escrow (the “Escrow Account”) pursuant to the terms of a Funds Escrow
Agreement to be executed by the parties hereto  substantially in the form
attached hereto as Exhibit C (the “Escrow Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers, intending to be
legally bound, hereby agree as follows:
 
1. Closing Date; Conditions to Closing.
 
(a)           The initial closing date (the “First Closing Date”) shall be on or
before November 26, 2010.  The Offering shall expire on November 30, 2010 (the
“Closing Date”), unless extended for an additional thirty (30) days at the
option of the Company. The consummation of the transactions contemplated hereby
on the First Closing Date (the “First Closing”) and on subsequent closing dates
(each, a “Closing”), respectively, shall take place at the offices of Anslow &
Jaclin LLP, 195 Route 9 South, Suite 204, Manalapan, NJ, 07726, upon the
satisfaction or waiver of all conditions to Closing set forth in this Agreement.
Subject to the satisfaction or waiver of the terms and conditions of this
Agreement, on the Closing Date, each Subscriber shall purchase, and the Company
shall sell to each Subscriber, the Notes in the Principal Amount of up to
$1,250,000, and issue to each Subscriber Series A1 Warrants and Series A2
Warrants as described in Section 2 of this Agreement.
 
(b) Conditions to all Parties’ Obligations at the First Closing.  The
obligations of the Company and the Subscribers are subject to the satisfaction
or waiver at or before the First Closing of each of the conditions set forth
below:
 
(i)      No order by any Governmental Authority shall be in effect or threatened
that enjoins, restrains, conditions or prohibits consummation of the
transactions contemplated by this Agreement or the other Transaction Documents;
and
 
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)           No legal proceedings shall have been instituted or threatened, or
claim or demand made against any party hereto seeking to restrain or prohibit,
or to obtain substantial damages with respect to, the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents.
 
(c)           Conditions to Subscribers’ Obligations at the First Closing.  The
obligation of the Subscribers to purchase the Securities at the First Closing is
subject to the satisfaction or waiver at or before the First Closing of each of
the conditions set forth below:
 
(i) delivery of all executed Transaction Documents (as defined herein);
 
(ii) delivery of all applicable completed and executed Schedules and Exhibits to
this Agreement;
 
(iii) delivery of a corporate resolution approving the Company’s entry into each
of the Transaction Documents and authorizing the Offering and the other actions
contemplated by the Transaction Document, including, without limitation, the
granting of a security interest in the Collateral;
 
(iv) delivery of an officer’s certificate signed by an officer of the Company
certifying that (A) the representations and warranties made by the Company in
this Agreement and the other Transaction Documents are true, complete and
accurate in all respects on and as of the First Closing Date, with the same
force and effect as though such representations and warranties had been given on
and as of the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier or other date and (B) the Company has
performed or complied with, in all respects, all obligations and agreements to
be performed or complied with by the Company on or prior to the First Closing
Date pursuant to this Agreement and the other Transaction Documents (the
“Officer’s Certificate”);
 
(v) delivery of good standing certificates (collectively, the “Good Standing
Certificates”) from the State of the Company’s incorporation and from each State
that the Company is or should be qualified to do business, each dated within
three (3) business days of the First Closing;
 
(vi) delivery of all Uniform Commercial Code (“UCC”) financing statements
prepared in conformity with the UCC as adopted by the State of New York as are
determined by Cape One Financial Master Fund Ltd. (the “Lead Subscriber”), on
behalf of itself and the other Subscribers, in its sole and absolute discretion,
that are desirable by the Lead Subscriber to secure and perfect the Subscribers’
security interests in the Collateral (as defined in the Security Agreement);
 
(vii) delivery of the results from Lien (as defined herein), federal and state
tax, judgment and pending litigation searches from each state and county in
which the Company has or had an address or property that are satisfactory to the
Lead Subscriber in its sole and absolute discretion;
 
(viii) delivery of the executed Lockup Agreements (as defined herein);
 
(ix) delivery of evidence, in writing, acceptable to the Lead Subscriber in its
reasonable discretion, that the Company’s current offering of Class A Common
Stock and Warrants generated gross proceeds of at least $1,000,000. The Lead
Subscriber, and each Subscriber thereafter, shall reserve the right, but not
have the obligation, to waive this requirement at their sole discretion if the
Company has generated gross proceeds of less than $1,000,000, but to their
satisfaction;
 
(x) the satisfactory completion by the Lead Subscriber of the due diligence
results on the Company and its Affiliates.  For purposes herein, “Affiliate,”
with respect to any Person, shall mean another Person that, directly or
indirectly, (i) has a ten percent (10%) or more equity interest in that Person,
(ii) has ten percent (10%) or more common ownership with that Person, (iii)
controls that Person or (iv) shares common control with that Person.  “Person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof. “Control” or
“Controls” means that a Person has the power, direct or indirect, to conduct or
govern the policies of another Person; and
 
 
 
2

--------------------------------------------------------------------------------

 
 
(xi) Since the date of the most recent balance sheet delivered to the
Subscribers and disclosed in the footnotes to the financial statements, there
shall not have been or occurred any event, change, occurrence or circumstance
that, individually or in the aggregate with any such events, changes,
occurrences or circumstances, has had or which could reasonably be expected to
have a Material Adverse Effect (as defined herein) on the Company.


(d)           Conditions to the Company’s Obligations at each of the First
Closing and Subsequent Closings.


(i) with respect to the First Closing only, delivery of all executed Transaction
Documents;


(ii) delivery of all applicable completed and executed Schedules and Exhibits to
this Agreement;


(iii) with respect to the First Closing, release from the Escrow Account of the
Purchase Price in an aggregate amount of at least $300,000; and


(iv) with respect to Subsequent Closings (as defined herein), release from the
Escrow Account of the applicable Purchase Price.
 
(e)           Conditions to Subscribers’ Obligations at Subsequent
Closings.  The obligation of the Subscribers to purchase the Securities is
subject to the satisfaction or waiver at or before any subsequent closing (a
“Subsequent Closing”) of each of the conditions set forth below:
 
(i) delivery of all applicable completed and executed Schedules and Exhibits to
this Agreement; and
 
(ii) delivery of an Officer’s Certificate as of the date of such Subsequent
Closing.


2.      Notes; Warrants; Issuer Securities.


(a) Notes.  Subject to the satisfaction or waiver of the terms and conditions of
this Agreement and the other Transaction Documents, (i) on the First Closing
Date, each Subscriber shall purchase, and the Company shall sell, to each such
Subscriber, a Note in the Principal Amount set forth opposite such Subscriber’s
name on the signature page hereto and (ii) on any date of a Subsequent Closing
(each, a “Subsequent Closing Date”), each Subscriber shall purchase, and the
Company shall sell, to each such Subscriber, a Note in the Principal Amount set
forth in the addendum to the Subscription Agreement in the form attached hereto
as Exhibit D (the “Addendum”).


(b) Warrants.  On the Closing Date, the Company shall issue and deliver a Series
A1 Warrant and Series A2 Warrant to each Subscriber.  The two Warrants together
entitle each Subscriber to purchase that number of shares of the Company’s
Common Stock that equals in the aggregate 100% of the number of shares that
would be issuable upon full conversion of such Subscriber’s Note at the initial
Conversion Price on the applicable Closing Date.  The Series A1 Warrant shall be
exercisable for 50% of such number of shares and have an exercise price of $1.50
per share (“Series A “1” Exercise Price”).  The Series A2 Warrant shall be
exercisable for the remaining 50% of such number of shares and have an exercise
price of $2.00 per share (“Series A “2” Exercise Price”).


(c)           Issuer Securities.  As partial consideration for the purchase of
the Notes hereunder, the Company shall issue to the Subscribers one and one-half
(1.5) shares of Common Stock of the Company (the “Issuer Securities”) for each
$10 of principal amount of such Subscriber’s Note.


(d)           Allocation of Purchase Price.   The Purchase Price shall be
allocated among the components of the Securities so that each component of the
Securities shall be fully paid and nonassessable.


3.      Security Interest.   The Subscribers shall be granted a first priority
security interest in all of the assets of the Company, whether tangible or
intangible, whether now or in the future existing (including, without
limitation, intellectual property, real property and personal property), and the
proceeds thereof, as set forth in the Security Agreement of even date with the
Note, a form of which is annexed hereto as Exhibit E (the “Security
Agreement”).  The Company shall execute such other agreements, documents and
financing statements that the Lead Subscriber deems to be necessary, advisable
or appropriate in its sole and absolute discretion, which shall be filed at the
Company’s sole expense in the jurisdictions, states and counties designated by
the Lead Subscriber in its sole and absolute discretion.  The Company hereby
covenants and agrees that subsequent to the First Closing or at any other time,
the Company shall also execute all such documents requested by the Lead
Subscriber to memorialize and further protect and perfect the security interest
described herein, which shall be prepared and filed at the Company’s sole
expense in the jurisdictions, states and filing offices designated by the Lead
Subscriber in its sole and absolute discretion.
 
 
 
3

--------------------------------------------------------------------------------

 


4.      Subscriber Representations and Warranties.  Each Subscriber, severally
but not jointly, hereby represents and warrants to, and agrees with the Company
that:


(a)           Organization and Standing of Subscriber.   If Subscriber is a
Person other than an individual, such Subscriber is duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
formation.


(b)           Authorization and Power.  If Subscriber is an individual, such
Subscriber has the legal capacity to enter into this Agreement and is duly and
legally qualified to purchase and own the Securities.  If Subscriber is a Person
other than an individual, such Subscriber has the requisite power and authority
to enter into this Agreement and the other Transaction Documents.  The
execution, delivery and performance of this Agreement and the other Transaction
Documents by such Subscriber and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action, and no further consent or authorization of such Subscriber or its board
of directors, stockholders, partners or members, as the case may be, is
required.  This Agreement and the other Transaction Documents, when executed
delivered by such Subscriber, and after the receipt of the Company’s executed
signature pages, shall constitute a valid and binding obligation of such
Subscriber, enforceable against such Subscriber in accordance with the terms
hereof and thereof, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity.


(c)           No Conflicts; No Consents.  The execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation by such Subscriber of the transactions contemplated hereby and
thereby or relating hereto or thereto do not, and shall not, (i) result in a
violation of such Subscriber’s charter documents or bylaws or other
organizational documents, as applicable, or (ii) conflict with, or result in a
violation of any law, rule or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Subscriber (except for such
conflicts and violations as would not, individually or in the aggregate, have a
material adverse effect on such Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents or to purchase the Securities in accordance with the terms
hereof, provided that the representations, warranties and agreements of the
Company herein, upon which such Subscriber relies, are true, complete and
correct in all respects.


(d)           Information on Company.  Such Subscriber has had access to the
EDGAR Website of the Commission and to the Company's filings made with the
Commission available on the EDGAR Website five (5) days preceding the applicable
Closing Date (hereinafter referred to collectively as the “Reports”). Such
Subscriber does not have any knowledge of any information not included in the
Reports, other than written materials delivered to Subscriber by the Company
regarding the Company’s operations, financial condition and business and such
other written information requested and received by such Subscriber that is
expressly identified in writing as “OTHER WRITTEN INFORMATION” (such other
information is collectively referred to herein as the “Other Written
Information”).  Such Subscriber has relied on the Reports and Other Written
Information in making its investment decision.


(e)           Information on Subscriber.   Subscriber is, and shall be at the
time of the conversion of the Notes and exercise of the Warrants, an “accredited
investor,” as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investment and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable such Subscriber to utilize the information
delivered by the Company to evaluate the merits and risks of, and to make an
informed investment decision with respect to, the proposed purchase, which
represents a speculative investment.  Such Subscriber is able to bear the risk
of such investment for an indefinite period and to afford a complete loss
thereof.  The information set forth on the signature page hereto regarding such
Subscriber is accurate.


(f)      Purchase of Notes, Warrants and Issuer Securities.  On each Closing
Date, such Subscriber shall purchase the applicable Note, Warrants and Issuer
Securities as principal for its own account for investment only and not with a
view toward, or for resale in connection with, the public sale or any
distribution thereof.
 

 
 
4

--------------------------------------------------------------------------------

 
 
(g)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act or any applicable state
securities laws by reason of their issuance in a transaction that does not
require registration under the 1933 Act, and that such Securities must be held
indefinitely unless a subsequent disposition is registered under the 1933 Act or
any applicable state securities laws or is exempt from such
registration.  Subscriber understands that such Subscriber shall not sell, offer
to sell, assign, pledge, hypothecate or otherwise transfer any of the
Securities, unless (i) pursuant to an effective registration statement under the
1933 Act, (ii) an exemption from registration is available, (iii) the transfer
(which will be without restriction and without the need for an opinion of
counsel) of the Securities is to an Affiliate of such Subscriber; provided that
each such Affiliate is an “accredited investor” as defined under Regulation D,
and that such Affiliate agrees to be bound by the terms and conditions of this
Agreement, (iv) the Company gives prior written consent, which shall not be
unreasonably withheld or delayed or (v) Subscriber is entering into hedging
transactions in the course of hedging a position that such Subscriber assumes or
into short positions or other derivative transactions relating to the Securities
or interest in the Securities, and delivers the Securities or the interests in
the Securities to close out such Subscriber’s short or other positions or
otherwise settle other transactions, or loans or pledges the Securities or
interests in the Securities to third parties who in turn may dispose of these
Securities.


(h)           Issuer Securities, Conversion Shares and Warrant Shares
Legend.  All Issuer Securities, Conversion Shares and Warrant Shares shall bear
the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND
WHICH SHALL BE REASONABLY ACCEPTABLE TO ISSUER), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”


(i)      Notes and Warrants Legend.  Each Note and Warrant shall bear the
following legend:
 
“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE –OR-EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND
WHICH SHALL BE REASONABLY ACCEPTABLE TO ISSUER), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”
 
(j)      Communication of Offer.  The offer to sell the Securities was directly
communicated to such Subscriber by the Company or its authorized officer.  At no
time was such Subscriber presented with or solicited by any leaflet, newspaper
or magazine article, radio or television advertisement, or any other form of
general advertising, or solicited or invited to attend a promotional meeting.


(k)           No Governmental Review.   Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of an investment in the Securities, nor have such authorities passed
upon or endorsed the merits of the Offering.
 
 
 
5

--------------------------------------------------------------------------------

 


(l)      Survival.  The foregoing representations and warranties shall survive
the First Closing Date for a period of one (1) year thereafter.
 
5.      Company Representations and Warranties.  Except as set forth in the
disclosure schedules attached hereto (the “Schedules”), the Company represents
and warrants to, and agrees with each Subscriber that, as of the First Closing
Date and each Subsequent Closing Date,:
 
(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power and
authority to own its properties and to carry on its business as presently
conducted.  The Company is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by the Company makes such qualification
necessary.  For purposes of this Agreement, “Subsidiary” means, with respect to
any Person at any date, any direct or indirect Person of which more than 10% of
(i) the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors or other managing body of such Person,
(ii) in the case of a partnership or limited liability company, the interest in
the capital or profits of such partnership or limited liability company or
(iii) in the case of a trust, estate, association, joint venture or other
entity, the beneficial interest in such trust, estate, association or other
entity business, is, at the time of determination, owned or controlled directly
or indirectly through one or more intermediaries, by such Person or is under the
control of the Company. As of the First Closing Date, all of the Company’s
Subsidiaries and the Company’s respective ownership interest therein are set
forth on Schedule 5(a) hereto.
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and nonassessable, and were not issued in violation of
any: (i) preemptive or other rights of any Person to acquire securities of the
Company or (ii) applicable provisions of the Employment Retirement Income
Security Act of 1974, and the rules and regulations promulgated thereunder
(collectively, “ERISA”) or (iii) applicable federal or state securities laws,
and the rules and regulations promulgated thereunder.
 
(c)           Authority; Enforceability.  Each of the Agreement, the Notes,
Conversion Shares, Warrants, Warrant Shares, Security Agreement, Escrow
Agreement and any other agreements, delivered or required to be delivered
together with or pursuant to this Agreement or in connection herewith
(collectively “Transaction Documents”) and the consummation of the transaction
contemplated in each such Transaction Document, has been duly authorized,
executed and delivered by the Company and/or Subsidiary(ies), as the case may
be, and are valid and binding agreements of the Company and/or Subsidiary(ies),
as the case may be, enforceable in accordance with their terms.  The Company and
Subsidiaries, as the case may be, have full power and authority necessary to
enter into and deliver the Transaction Documents and to perform their
obligations thereunder.
 
(d)           Capitalization and Additional Issuances.  The authorized and
outstanding capital stock of the Company and each of its Subsidiaries on a fully
diluted basis, and all outstanding rights to acquire or receive, directly or
indirectly, any equity of the Company or its Subsidiaries, as of the date of
this Agreement and the First Closing Date, are set forth on Schedule 5(d)
hereof, which such Schedule shall be amended to make the same representation and
warranty on each Subsequent Closing Date.  Except as set forth on such Schedule
5(d), there are no options, warrants, convertible securities, subscriptions or
rights to subscribe to, securities, rights, calls, understandings or
obligations, relating to any shares of capital stock or other equity interest of
the Company or any of its Subsidiaries.  There are no outstanding agreements or
preemptive or similar rights affecting the Company’s Common Stock or other
securities, and no shares of Common Stock are held in the Company’s treasury.
 
 (e)           Consents.  No consent, approval, authorization or order of any
court, governmental authority, agency or body or arbitrator having jurisdiction
over the Company or over the properties or assets of the Company or any of its
Affiliates (each, a “Governmental Authority”), the Subsidiaries or any of their
respective Affiliates, the Over-the-Counter Bulletin Board (the “Bulletin
Board”) or the Company’s shareholders is required for the execution by the
Company of the Transaction Documents and the complete compliance and performance
by the Company and the Subsidiaries of their respective obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities.  The Transaction Documents and the Company’s performance of its
obligations thereunder have been unanimously approved by the Company’s board of
directors. Except for the requirement to file the Transaction Documents with the
Commission, no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority in the world, including without limitation, the United States, or
elsewhere is required by the Company, the Subsidiaries or any of their
respective Affiliates in connection with the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents, or the
consummation of any of the other agreements, covenants or commitments of the
Company or any Subsidiary contemplated by the other Transaction Documents. Any
such qualifications and filings shall, in the case of qualifications, be
effective on each Closing and shall, in the case of filings, be made within the
time prescribed by applicable law.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(f)      No Violation or Conflict.  None of the execution and delivery of the
Transaction Documents and all other agreements entered into by the Company
relating thereto by the Company, issuance and sale of the Securities, or the
performance by the Company of its obligations herein or therein, shall:
 
(i)      violate, conflict with, result in a breach of, or constitute a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) under (A) the certificate of
incorporation or bylaws of the Company, (B) any decree, judgment, order, law,
treaty, rule, regulation or determination applicable to the Company or any of
its Subsidiaries of any Governmental Authority, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company or any of its Affiliates is a party; or
 
(ii)           result in the creation or imposition of any Lien upon the
Securities or any of the assets of the Company or any of its Affiliates; or
 
(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company, nor result in the acceleration of
the due date of any obligation of the Company; or
 
      (iv)                 result in the triggering of any demand, piggy-back or
other registration rights of any Person (as defined herein) holding securities
of the Company or having the right to receive securities of the Company.
 
(g)           The Securities.  Upon issuance, each of the Securities:
 
(i)      are, or shall be, free and clear of any Liens;


(ii)           have been, or shall be duly and validly authorized, and on the
respective dates of issuance of the Notes and Warrants, the Conversion Shares
upon conversion of the Notes, and the Warrant Shares upon exercise of the
Warrants, such Notes, Warrants, Conversion Shares and Warrant Shares shall be
duly and validly issued, fully paid and nonassessable and if registered pursuant
to the 1933 Act and resold pursuant to an effective registration statement or an
exemption from registration, shall be free trading, unrestricted and unlegended,
subject only to Rule 144;
 
(iii)           shall not have been issued or sold in violation of any
preemptive or other similar rights of the holders of any securities of the
Company or rights to acquire securities of the Company; and
 
(iv)           shall not subject the holders thereof to personal liability by
reason of being a holder; and
 
(v)           shall not result in a violation of Section 5 under the 1933 Act.
 
(h)           Litigation.  There is no pending or threatened action, suit,
proceeding or investigation before any Governmental Authority that would affect
the execution by the Company or the complete and timely performance by the
Company of its obligations under the Transaction Documents.  To the Company’s
knowledge after reasonable due diligence, there is no pending basis for or
threatened action, suit, proceeding or investigation before a Governmental
Authority.
 
(i)      No Market Manipulation.  None of the Company or, to the Company’s
knowledge after reasonable due diligence, any of its Affiliates has taken, or
shall take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Company’s Common Stock to facilitate the sale or resale of the
Securities or affect the price at which the Securities may be issued or resold.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(j)      Information Concerning Company.  The Reports and Other Written
Information contain all information relating to the Company and its operations,
financial condition and business as of their respective dates, which information
is required to be disclosed therein. Since September 30, 2010, and except as
disclosed or modified in the Reports, Other Written Information or in the
Schedules, there has been no Material Adverse Effect relating to the Company’s
business, financial condition, business or affairs. The Reports and Other
Written Information, including the financial statements included therein, do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, taken
as a whole, not misleading in light of the circumstances and when made.  For
purposes of this Agreement, a “Material Adverse Effect” shall mean (i) a
material adverse effect on the financial condition, results of operations,
prospects, assets (including, without limitation, the Collateral), business or
condition (financial or otherwise) of the Company and its Subsidiaries, either
individually or  taken as a whole, (ii) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document and any other
documents executed or delivered with this Agreement or in connection
herewith,  (iii) an adverse impairment to the Company's ability to perform on a
timely basis its obligations under any Transaction Document and (iv) the effect
or consequence of any event or circumstance which is or is reasonably likely to
be adverse to the ability of the borrower(s) or any person to perform or comply
with any of their respective obligations under the terms of any debt in
accordance with their respective terms.
 
(k)           Defaults.  The Company is not in violation of its certificate of
incorporation or bylaws.  In addition, the Company is (i) not in default under
or in violation of any other agreement or instrument to which it is a party or
by which it or any of its properties are bound or affected, (ii) not in default
with respect to any order of any Governmental Authority, or subject or party to,
any order of any Governmental Authority arising out, among other things, any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters and (iii)
not in violation of any statute, rule or regulation of any Governmental
Authority.
 
(l)      No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company, nor
solicited any offers to buy any security of the Company, under circumstances
that would cause the offer of the Securities pursuant to this Agreement to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Bulletin Board.  No prior offering shall
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations under this Agreement and the other
Transaction Documents.  Neither the Company nor any of its Affiliates shall take
any action, nor suffer any inaction, or conduct any offering other than the
transactions contemplated hereby that may be integrated with the offering or
issuance of the Securities or that would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder and under the other Transaction Documents.
 
(m)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.
 
(n)           No Undisclosed Liabilities.  None of the Company nor any of its
Subsidiaries has any liabilities or obligations, other than those incurred in
the ordinary course of the Company’s business since September 30, 2010 or as set
forth in the Reports.
 
(o)           No Undisclosed Events or Circumstances.  Since September 30, 2010,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or the Subsidiaries or their respective
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company that has not been so publicly announced
or disclosed in the Reports.
 
(p)           Dilution.   The Company’s officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities shall have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or of rights to receive equity of the
Company.  The board of directors of the Company has concluded, in its good faith
business judgment, that the issuance of the Securities is in the best interests
of the Company.  The Company specifically acknowledges that its obligation to
issue the Conversion Shares upon conversion of the Notes and the Warrant Shares
upon exercise of the Warrants is binding upon the Company and enforceable,
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company or parties entitled to receive equity of the
Company.
 
(q)           No Disagreements with Accountants.  There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and any accountants previously and presently employed by the
Company, including, but not limited to, disputes or conflicts over payment owed
to such accountants, nor have there been any such disagreements during the two
years prior to the First Closing Date.
 
 
 
8

--------------------------------------------------------------------------------

 


(r)      Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


(s)      Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) and has a class of
Common Stock registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to
the provisions of the 1934 Act, the Company has timely filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the First Closing Date and any Subsequent
Closing Date, the Company is not and shall not be considered a “shell company”
as such is defined and employed in Rule 144 under the 1933 Act.


(t)      Listing.  The Company's Common Stock is quoted on the Bulletin Board
under the symbol “MLKNA”.  The Company has not received any oral or written
notice that its Common Stock is not eligible or shall become ineligible for
quotation on the Bulletin Board or that its Common Stock does not meet all
eligibility requirements for the continuation of such quotation, nor is there
any basis for any of the foregoing.  The Company satisfies all the requirements
for the continued quotation of its Common Stock on the Bulletin Board.


(u)           Transfer Agent Status.  The name, address, telephone number, fax
number, contact person and email address of the Company’s transfer agent is set
forth in Schedule 5(u) hereto.


(v)           Company Predecessor and Subsidiaries.  The Company makes the same
representations and warranties for its Subsidiaries as it does for itself this
Section 5.  All representations and warranties made by or relating to the
Company of a historical or prospective nature and all undertakings described in
Section 9 hereof shall relate, apply and refer to the Company and its
Subsidiaries and their respective predecessors and successors.


(w)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct and as of the date
hereof, unless the Company otherwise notifies the Subscribers prior to the
applicable Closing Date, shall be true and correct in all material respects as
of such Closing Date; provided that if such representation or warranty makes
reference to a different date, such representation or warranty shall be true as
of such date.
 
(x)           Survival.  The foregoing representations and warranties shall
survive the First Closing Date and for a period of one (1) years thereafter.
 
6.      Regulation D Offering.  The offer and issuance of the Securities to the
Subscribers hereunder is being made pursuant to the exemption from the
registration requirements of the 1933 Act that is afforded by Section 4(2) or
Section 4(6) of the 1933 Act and/or Rule 506 of Regulation D promulgated
thereunder. The Company shall provide, at the Company’s sole expense, such legal
opinions, if any, as are necessary in each Subscriber’s sole and absolute
discretion for the issuance and resale of the Notes, Warrants, Conversion Shares
and Warrant Shares pursuant to an effective registration statement, Rule 144
under the 1933 Act or an exemption from registration.


7.      Conversion of the Notes


7.1.                 Conversion.


(a)           Upon the conversion of a Note or any part thereof, the Company
shall, at its own sole cost and expense, take all action, including obtaining
and delivering an opinion of counsel, to assure that the Company's transfer
agent shall issue the appropriate stock certificates, in the name of Subscriber
(or its permitted assignee) or such other Persons as designated by Subscriber
and in such denominations to be specified at the time of conversion,
representing the number of shares of Common Stock issuable upon such
conversion.  The Company represents and warrants that no instructions other than
these instructions have been or shall be given to the transfer agent for the
Company's Common Stock and that the certificates representing such shares shall
contain no legend other than the legend set forth in Section 4(h) hereof.  If
and when a Subscriber sells the Conversion Shares, assuming (i) a registration
statement including such Conversion Shares for registration has been filed with
the Commission and is effective, and the prospectus, as supplemented or amended,
contained therein is current and (ii) the Company or its agent confirms in
writing to the transfer agent that the Company has complied with the prospectus
delivery requirements, the Company shall reissue the Conversion Shares without
restrictive legend and such Conversion Shares shall be free-trading and freely
transferable.  In the event that the Conversion Shares are sold in a manner that
complies with an exemption from registration, the Company shall promptly
instruct its counsel to issue to the transfer agent an opinion permitting
removal of the legend, if such sale is eligible and intended to be made in
conformity with Rule 144(i)(2) of the 1933 Act, or for 90 days if pursuant to
the other provisions of Rule 144 of the 1933 Act, provided that Subscriber
delivers all reasonably requested representations in support of such opinion.

 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Each Subscriber shall give notice of its decision to exercise its
right to convert its Note, interest, or part thereof by faxing or otherwise
delivering a completed Notice of Conversion (a form of which is annexed as
Exhibit A to the Note) to the Company via confirmed facsimile transmission or
otherwise pursuant to Section 13(a) of this Agreement.  Subscriber shall not be
required to surrender the Note until the Note has been fully converted or
satisfied.  Each date on which a Notice of Conversion is faxed to the Company in
accordance with the provisions hereof by 5 PM Eastern Time (“ET”) (or if
received by the Company after 5 PM ET, then the next business day) shall be
deemed a “Conversion Date.”  The Company shall itself or cause the Company’s
transfer agent to transmit the Company’s Common Stock certificates representing
the Conversion Shares issuable upon conversion of the Note to Subscriber via
express courier for receipt by Subscriber within four (4) business days after
the Conversion Date (such fourth day being the ”Delivery Date”).  In the event
the Conversion Shares are electronically transferable, then delivery of the
Conversion Shares must be made by electronic transfer, provided request for such
electronic transfer has been made by the Subscriber. A Note representing the
balance of the Note not so converted shall be provided by the Company to
Subscriber if requested by Subscriber, provided Subscriber delivers the original
Note to the Company.


(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof could
result in economic loss to the Subscriber.  As compensation to Subscriber for
such loss, the Company agrees to pay (as liquidated damages and not as a
penalty) to Subscriber for late issuance of Conversion Shares in the form
required pursuant to Section 7.1 hereof upon Conversion of the Note, the amount
of $25 per business day after the Delivery Date for each $10,000 of Note
principal amount and interest (and proportionately for other amounts) being
converted of the corresponding Conversion Shares which are not timely delivered
provided that the Subscriber has provided all the information reasonably
necessary (as reasonably determined by the Company’s transfer agent and the
opinion issuing counsel) to receive timely delivery of such Conversion
Shares.  The Company shall pay any payments incurred under this Section upon
demand.  Furthermore, in addition to any other remedies which may be available
to the Subscriber, in the event that the Company fails for any reason to effect
delivery of the Conversion Shares within seven (7) business days after the
Delivery Date, Subscriber shall be entitled to revoke all or part of the
relevant Notice of Conversion by delivery of a notice to such effect to the
Company whereupon the Company and Subscriber shall each be restored to their
respective positions immediately prior to the delivery of such notice, except
that the damages payable in connection with the Company’s default shall be
payable through the date notice of revocation or rescission is given to the
Company.


7.2.                 Mandatory Redemption at Subscriber’s Election.  In the
event of a Change in Control (as defined below), then at the Subscriber’s
election in its sole and absolute discretion, the Company shall pay to the
Subscriber within ten (10) business days after request by Subscriber (“Change in
Control Calculation Period”), a sum of money determined by multiplying up to the
outstanding principal amount of the Note designated by Subscriber and the
accrued but unpaid interest thereon, and any other amounts due under the
Transaction Documents, by 112% (the “Change in Control Mandatory Redemption
Payment”). The Change in Control Mandatory Redemption Payment must be received
by Subscriber not later than ten (10) business days after request (“Change in
Control Mandatory Redemption Payment Date”). Upon receipt of the Change in
Control Mandatory Redemption Payment, the corresponding Note principal, interest
and other amounts shall be deemed paid and no longer outstanding.  The
Subscriber may rescind the election to receive a Change in Control Mandatory
Redemption Payment at any time after the Change in Control Mandatory Redemption
Payment Date by written notice to the Company until such payment is actually
received.  For purposes of this Section 7.2, “Change in Control” shall mean (i)
the merger, acquisition, reorganization, restructuring or consolidation with
another Person where the Company is not the surviving entity, (ii) the Company
becoming a Subsidiary of another Person (other than a corporation formed by the
Company for purposes of reincorporation in another U.S. jurisdiction), (iii) the
sale, lease or transfer of substantially all of the assets of the Company or its
Subsidiaries or (iv) a majority of the members of the Company’s board of
directors as of the applicable Closing Date no longer serving as directors of
the Company, except as a result of natural causes or as a result of hiring
additional outside directors in order to meet appropriate stock exchange
requirements, unless prior written consent of the Subscribers had been obtained
by the Company.  The foregoing notwithstanding, Subscriber may demand and
receive from the Company the amount stated above or any other greater amount
which Subscriber is entitled to receive or demand pursuant to the Transaction
Documents.


7.3.                 Maximum Conversion.  A Subscriber shall not be entitled to
convert on a Conversion Date that amount of a Note, nor may the Company make any
payment (including principal, interest, or liquidated or other damages) by
delivery of Conversion Shares in connection with that number of Conversion
Shares (provided the Subscriber informs the Company of the total number of
shares of common stock of the Company it is deemed to be the beneficial owner
of), which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by such Subscriber and its Affiliates on a Conversion
Date or payment date, (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date and (iii) the number of Warrant Shares held
as of such determination date, which would result in beneficial ownership by
Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the 1934 Act and Rule 13d-3
thereunder.  Subject to the foregoing, the Subscriber shall not be limited to
aggregate conversions of only 4.99% and aggregate conversions by the Subscriber
may exceed 4.99%.  The Subscriber shall have the authority to determine in its
sole and absolute discretion whether the restriction contained in this Section
7.3 shall limit any conversion of a Note and the extent to which such limitation
applies and to which convertible or exercisable instrument or part thereof such
limitation applies. The Subscriber may increase the permitted beneficial
ownership amount up to 9.99% upon and effective after 61 days’ prior written
notice to the Company.  Subscriber may allocate which of the equity of the
Company deemed beneficially owned by Subscriber shall be included in the 4.99%
amount described above and which shall be allocated to the excess above 4.99%.
 

 
 
10

--------------------------------------------------------------------------------

 
 
7.4.                 Upon the occurrence of an Event of Default (as defined in
the Notes), the Conversion Price shall be adjusted to the lower of (i) 50% of
the previous five (5) day volume weighted average price of the Company’s Common
Stock (as determined by Bloomberg L.P.) immediately following the date of the
Event of Default and (ii) the then applicable Conversion Price, and the
Subscriber will have the right to redeem the entire outstanding principle of the
Debentures together with all accrued and unpaid interest.


7.5                 Adjustments.   The Conversion Price, Series A1 Exercise
Price, Series A2 Exercise Price and amount of Conversion Shares issuable upon
conversion of the Notes and Warrant Shares issuable upon exercise of the
Warrants shall be equitably adjusted and as otherwise described in this
Agreement, the Notes and the Warrants.
 
7.6.                 Redemption.  The Note shall not be redeemable or callable
by the Company, except as described in the Note.
 
8.      Fees.  The Company shall pay to Anslow & Jaclin, LLP a fee of $10,000
(the “Subscriber’s Legal Fees”) as reimbursement for services rendered to the
Subscribers in connection with this Agreement and the purchase and sale in the
Offering.  The Subscriber’s Legal Fees shall be payable out of funds held
pursuant to the Escrow Agreement and paid in its entirety on the First Closing
Date.
 
9.      Covenants of the Company.  The Company covenants and agrees with the
Subscribers as follows:
 
(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(n) hereof, the Company shall advise the Subscribers, within
twenty-four hours after it receives notice of issuance by the Commission, any
state securities commission or any Governmental Authority or other regulatory
authority, of any stop order or any order preventing or suspending any offering
or trading of any securities of the Company, or of the suspension of the
qualification of the Common Stock of the Company for an offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.  Neither
the Company nor its Affiliates shall issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws, but only if
at least two business days’ prior notice of such instruction is given to the
Subscribers.
 
(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares and Warrant Shares upon each
national securities exchange, or automated quotation system, upon which the
Company’s Common Stock is quoted or listed and upon which such Conversion Shares
and Warrant Shares are or become eligible for quotation or listing (subject to
official notice of issuance) and shall maintain same so long as any Notes and
Warrants are outstanding.  The Company shall maintain the quotation or listing
of its Common Stock on the NYSE Alternext, Nasdaq Capital Market, Nasdaq Global
Market, Nasdaq Global Select Market, Bulletin Board or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”), and shall comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws and rules of the Principal Market, as applicable. Subject to the
limitation set forth in Section 9(n) hereof, the Company shall immediately
provide Subscribers with copies of all notices it receives notifying the Company
of the threatened and actual delisting, or loss of eligibility for quotation ,
as applicable, of the Common Stock from any Principal Market.  As of the date of
this Agreement and the First Closing Date, the Bulletin Board is and shall be
the Principal Market.
 
(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation for the legal and valid
issuance of the Securities to the Subscribers, and promptly provide copies
thereof to the Subscribers.
 
(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) two (2) years after the last Subsequent Closing Date,
(ii) the date when all of the Conversion Shares and Warrant Shares have been
resold or transferred by the Subscribers pursuant to a registration statement or
pursuant to Rule 144(b)(1)(i) or (iii) the date when the Notes and Warrants are
no longer outstanding (the date of such latest occurrence being the “End Date”),
the Company shall (A) cause its Common Stock to continue to be registered under
Section 12(b) or 12(g) of the 1934 Act, (B) comply in all respects with its
reporting and filing obligations under the 1934 Act, (C) voluntarily comply with
all reporting requirements that are applicable to an issuer with a class of
shares registered pursuant to Section 12(g) of the 1934 Act if the Company is
not subject to such reporting requirements, and (D) comply with all requirements
related to any registration statement filed pursuant to this Agreement.  The
Company shall use its best efforts to not take any direct or indirect action or
file any document (whether or not permitted by the 1933 Act or the 1934 Act or
the rules thereunder) to terminate or suspend such registration or to terminate
or suspend its reporting and filing obligations under said acts until the End
Date.  Until the End Date, the Company shall continue the listing or quotation
of the Common Stock on a Principal Market and shall comply in all respects with
the Company’s reporting, filing and other obligations under the bylaws and rules
of the Principal Market.  The Company agrees to timely file a Form D with
respect to the Securities if required under Regulation D and to provide a copy
thereof to each Subscriber promptly after such filing if specifically requested
by Subscriber.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(e)           Use of Proceeds.   The proceeds of the Offering shall be
substantially employed by the Company for working capital and the acquisition of
MedAppz or any other acquisition that is previously approved in writing by the
Subscribers. Without limiting the foregoing, the Purchase Price may not, and
shall not, be used for accrued and unpaid officer and director salaries, nor
payment of financing related debt, nor redemption of outstanding notes or equity
instruments of the Company, nor non-trade payables outstanding on the Closing
Date.
 
(f)      Reservation.  Prior to the Closing, the Company shall undertake to
reserve on behalf of the Subscribers from its authorized but unissued Common
Stock (i) not less than that number of shares of Common Stock equal to 125% of
the amount of Conversion Shares issuable upon full conversion of all of the
Notes and (ii) 100% of the Warrant Shares issuable upon exercise of the Warrants
(“Required Reservation”). Failure to have sufficient shares reserved pursuant to
this Section 9(f) at any time shall be a material default of the Company’s
obligations under this Agreement and an Event of Default.  Without waiving the
foregoing requirement, if at any time that Notes and Warrants are outstanding
and the Company has reserved on behalf of the Subscribers less than 125% of the
amount necessary for full conversion of the outstanding Note principal and
interest at the currently applicable Conversion Price and 100% of the Warrant
Shares issuable upon exercise of the outstanding Warrants (“Minimum Required
Reservation”), the Company shall promptly reserve the Minimum Required
Reservation, or if there are insufficient authorized and available shares of
Common Stock to do so, the Company shall take any and all action necessary to
increase its authorized capital to be able to fully satisfy its reservation
requirements hereunder, including the filing of a preliminary proxy with the
Commission not later than fifteen (15) calendar days after the first day the
Company has reserved less than the Minimum Required Reservation.  The Company
agrees to provide notice to the Subscribers not later than three (3) calendar
days after the date the Company has less than the Minimum Required Reservation
reserved on behalf of the Subscribers.
 
(g)           [Intentionally Omitted]
 
(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company shall promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of the
Company; provided, however, that any such tax, assessment, charge or levy need
not be paid if the validity thereof shall currently be contested in good faith
by appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
shall pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.
 
(i)      Insurance.  As reasonably necessary as determined by the Company, from
the date of this Agreement and until the End Date, the Company shall keep its
assets that are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business and
location, in amounts and to the extent and in the manner customary for companies
in similar businesses similarly situated and located and to the extent available
on commercially reasonable terms.
 
(j)      Books and Records.  From the date of this Agreement and until the End
Date, the Company shall keep true records and books of account in which full,
true and correct entries shall be made of all dealings or transactions in
relation to its business and affairs in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis.
 
(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company and its Affiliates shall duly observe and
conform in all respects to all requirements of Governmental Authorities relating
to the conduct of its business or to its properties or assets.
 
(l)      Intellectual Property.  From the date of this Agreement and until the
End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and deemed by the Lead Subscriber
in its sole and absolute discretion to be reasonably necessary to the conduct of
the Company’s business, unless it is sold for value.  Schedule 9(l) hereto
identifies all of the intellectual property owned by the Company and its
Subsidiaries.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(m)           Properties.  From the date of this Agreement and until the End
Date, the Company shall keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company shall at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company shall not abandon any of its
assets, except for those assets that reasonably could be deemed to have
negligible or marginal value or for which it is reasonably prudent to do so
under the circumstances.
 
(n)           Confidentiality/Public Announcement.   From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K and any registration statement or statements regarding the
Subscriber’s Securities or in correspondence with the Commission regarding same,
it shall not disclose publicly or privately the identity of the Subscriber
unless expressly agreed to in writing by a Subscriber or only to the extent
required by law.  In any event and subject to the foregoing, the Company
undertakes to file a Form 8-K describing the Offering not later than the fourth
(4th) business day after the First Closing Date.  Prior to the First Closing
Date, such Form 8-K shall be provided to Subscribers for their review and
approval.  In the Form 8-K, the Company shall specifically disclose the nature
of the Offering and amount of Common Stock outstanding immediately after the
First Closing and assuming that the full amount of the Offering is sold, not
including any Conversions.  Upon  delivery by the Company to the Subscribers
after the First Closing Date and any Subsequent Closing Date of any notice or
information, in writing, electronically or otherwise, and while a Note,
Conversion Shares, Warrants and Warrant Shares are held by Subscribers, unless
the  Company legal counsel has determined in writing that the matters relating
to such notice do not constitute material, nonpublic information relating to
the Company or Subsidiaries, the Company  shall within one (1) business day
after any such delivery publicly disclose such  material,  nonpublic 
information on a Report on Form 8-K.  In the event that
the Company believes that a notice or communication to Subscribers contains
material, nonpublic information relating to the Company or Subsidiaries, the
Company shall so indicate to Subscribers prior to delivery of such notice or
information.  Subscribers shall be granted sufficient time to notify the Company
that such Subscriber elects not to receive such information.   In the event that
Subscriber elects not to receive such information, the Company shall not deliver
such information to such Subscriber.  In the absence of receipt of any such
material, non-public information, such Subscriber shall be allowed to presume
that all matters relating to such notice and information do not
constitute material, nonpublic information relating to the Company or
Subsidiaries.
 
(o)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information the Company
undertakes to timely publicly disclose on the Form 8-K described in Section 9(n)
above, neither it nor any other Person acting on its behalf shall at any time
provide a Subscriber or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Subscriber, its agent or counsel shall have agreed in writing to
accept such information as described in Section 9(n) above. The Company
understands and confirms that the Subscribers shall be relying on the foregoing
representations in effecting transactions in securities of the Company. The
Company agrees that any information known to Subscriber not already made public
by the Company may be made public and disclosed by the Subscriber with respect
to any such information that was provided to Subscriber by or on behalf of the
Company or by or on behalf of an Affiliate of the Company.


(p)           Negative Covenants.   So long as a Note is outstanding, the
Company shall not and shall not permit any of its Subsidiaries, without the
consent of the Subscribers, to directly or indirectly:


(i)      create, incur, assume or suffer to exist any pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the UCC or comparable
law of any jurisdiction) (each, a “Lien”) upon any of its property, whether now
owned or hereafter acquired, except for:  (A)  the Excepted Issuances (as
defined herein), (B) (a) Liens imposed by law for taxes that are not yet due or
are being contested in good faith and for which adequate reserves have been
established in accordance with GAAP; provided that the Company shall pay all
such taxes, assessments, charges or levies forthwith upon the commencement of
proceedings to foreclose any Lien which may have attached as security therefore;
(b) carriers’, warehousemen’s, mechanics’, material men’s, repairmen’s and other
like Liens imposed by law and arising in the ordinary course of business; (c)
pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations; (d) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property (each of (a) through (d), a
“Permitted Lien”);
 
 
 
13

--------------------------------------------------------------------------------

 


(ii)           amend its certificate of incorporation or bylaws so as to
adversely affect any rights of the Subscribers;


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock or other equity securities other than to the extent permitted or required
under the Transaction Documents


(iv)           engage in any  transactions with any officer, director, employee
of the Company or any Affiliate or any of such Affiliate’s officers, directors
or employees, including by way of any contract, agreement or other arrangement,
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or any entity in which any such officer,
director or employee has an interest or is an officer, director, trustee or
partner, other than (i) for payment of salary or fees for services rendered
pursuant to and on the terms of a (A) written contract in effect at least five
(5) days prior to the First Closing Date  that is described in the Reports or
(B) new employment agreement for which the compensation is less than $100,000
for each year of the term of the employment agreement, (ii) reimbursement for
authorized expenses incurred on behalf of the Company, (iii) for other employee
benefits, including stock option agreements under any stock option plan of the
Company that is disclosed in the Reports or (iv) other transactions disclosed in
the Reports; or


(v)           pay, prepay or redeem any financing related debt or past due
obligations or securities outstanding as of the First Closing Date. The Company
agrees to provide Subscribers notice not less than three (3) business days prior
to becoming obligated to or effectuating a Permitted Lien or Excepted Issuance.


(q)           Offering Restrictions.   For so long as the Notes are outstanding,
the Company shall not issue nor agree to issue any floating or Variable Priced
Equity Linked Instruments nor any equity with price reset rights (collectively,
the “Variable Rate Restrictions”) without the prior written consent of a
Majority in Interest of the Subscribers.   For purposes hereof, “Variable Priced
Equity Linked Instruments” shall include: (A) any debt or equity securities
which are convertible into, exercisable or exchangeable for, or carry the right
to receive additional shares of Common Stock either (1) at any conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for Common Stock at any time after the
initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance; and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for the Company’s Common Stock at any time after the initial issuance
of such debt or equity security (whether or not such payments in stock are
subject to certain equity conditions).
 
(r)      Seniority.   Except for Permitted Liens, until the Notes are fully
satisfied or converted, the Company shall not grant nor allow any security
interest to be taken in any assets of the Company or any Subsidiary, nor issue
or amend any debt, equity or other instrument which would give the holder
thereto, directly or indirectly, a right in any equity or assets of the Company
or any Subsidiary or any right to payment equal to or superior to any right of
the Subscribers as holders of the Notes in or to such equity, assets or payment,
nor issue or incur any debt not in the ordinary course of business.
 
(s)      Notices.  For so long as the Subscribers hold any Securities, the
Company shall maintain a United States address and United States fax number for
notice purposes under the Transaction Documents.
 
(t)      Transactions With Insiders.  So long as the Notes are outstanding, the
Company shall not, and shall cause each of its Subsidiaries not to, enter into,
materially amend, materially modify or materially supplement, or permit any
Subsidiary to enter into, materially amend, materially modify or materially
supplement, any agreement, transaction, commitment, or arrangement relating to
the sale, transfer or assignment of any of the Company’s tangible or intangible
assets with any of its Insiders (as defined below)(or any persons who were
Insiders at any time during the previous two (2) years), or any Affiliates (as
defined below) thereof, or with any individual related by blood, marriage, or
adoption to any such individual.  For purposes hereof, “Insiders” shall mean any
officer, director or manager of the Company, including but not limited to the
Company’s president, chief executive officer, chief financial officer and chief
operations officer, and any of their affiliates or family members.
 
 
 
14

--------------------------------------------------------------------------------

 
 
(u)           Lockup Agreement.  Each officer, director and beneficial holder of
more than 5% of the outstanding shares of Common Stock of the Company (as
identified on Schedule 9(u) hereto) shall enter into a Lockup Agreement in the
form annexed hereto as Exhibit F (each, a “Lockup Agreement”), which agreement
shall irrevocably prohibit such Persons from transferring any securities held by
such Person during the period commencing on the First Closing Date and ending on
the date when the Company has satisfied all of its obligations and liabilities
under the Note. The Company shall diligently enforce the provisions of the
Lockup Agreements.
 
(v)           Notice of Event of Default.  The Company shall notify in writing
the Subscribers of the occurrence of an Event of Default no later than ten (10)
calendar days after an officer of director becomes aware of such Event of
Default.  The Company shall create or maintain internal controls such that any
Event of Default is promptly brought to the officers’ and directors’ attention.
 
(w)           Further Registration Statements.   Except for a registration
statement filed on behalf of the Subscribers, the Company shall not, without the
consent of the Subscribers, file with the Commission or with state regulatory
authorities any registration statements (including Forms S-8) or amend any
already filed registration statement until the expiration of the “Exclusion
Period,” which shall be defined as the period until all the Conversion Shares
and Warrant Shares have been sold by the Subscribers pursuant to a registration
statement or Rule 144(b)(1)(i) without regard to volume limitations, or the Note
has been retired and all accrued interest and principal has been paid
thereof.  The Exclusion Period shall be tolled or reinstated, as the case may
be, during the pendency of an Event of Default.
 
10.           Delivery of Unlegended Shares.
 
(a)                 Within seven (7) business days (such seventh business day
being the “Unlegended Shares Delivery Date”) after the business day on which the
Company has received (i) a notice that Conversion Shares, Warrant Shares or any
other Common Stock held by Subscriber has been sold pursuant to a registration
statement or Rule 144 under the 1933 Act, (ii) a representation that the
prospectus delivery requirements, or the requirements of Rule 144, as applicable
and if required, have been satisfied, (iii) the original share certificates
representing the shares of Common Stock that have been sold and (iv) in the case
of sales under Rule 144, customary representation letters of the Subscriber and,
if required, Subscriber’s broker regarding compliance with the requirements of
Rule 144, the Company, at its expense, (x) shall deliver, and shall cause legal
counsel selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(h) above (the “Unlegended Shares”) and (y) cause the
transmission of the certificates representing the Unlegended Share, together
with a legended certificate representing the balance of the submitted Common
Stock certificate, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date as instructed by Subscriber.
 
(b)                 DWAC.   In lieu of delivering physical certificates
representing the Unlegended Shares, upon request of a Subscriber, for so long as
the certificates therefor do not bear a legend and the Subscriber is not
obligated to return such certificate for the placement of a legend thereon, the
Company shall cause its transfer agent to electronically transmit the Unlegended
Shares by crediting the account of Subscriber’s prime broker with the Depository
Trust Company through its Deposit Withdrawal Agent Commission system, if such
transfer agent participates in such DWAC system.  Such delivery must be made on
or before the Unlegended Shares Delivery Date.


(c)                 Late Delivery of Unlegended Shares.   The Company
understands that a delay in the delivery of the Unlegended Shares pursuant to
Section 10 hereof later than the Unlegended Shares Delivery Date could result in
economic loss to a Subscriber.  As compensation to a Subscriber for such loss,
the Company agrees to pay late payment fees (as liquidated damages and not as a
penalty) to the Subscriber for late delivery of Unlegended Shares in the amount
of $25 per business day after the Unlegended Shares Delivery Date for each
$10,000 of purchase price of the Unlegended Shares subject to the delivery
default.  If during any 360 day period, the Company fails to deliver Unlegended
Shares as required by this Section 10 for an aggregate of thirty (30) days, then
each Subscriber or assignee holding Securities subject to such default may, at
its option, require the Company to redeem all or any portion of the Unlegended
Shares subject to such default at a price per share equal to the greater of (i)
120% of the Purchase Price paid by the Subscriber for the Unlegended Shares that
were not timely delivered or (ii) a fraction in which the numerator is the
highest closing price of the Common Stock during the aforedescribed thirty (30)
day period and the denominator of which is the lowest Conversion Price or Series
A1 Exercise Price or Series A2 Exercise Price, as the case may be, during such
thirty (30) day period, multiplied by the price paid by Subscriber for such
Common Stock (“Unlegended Redemption Amount”); provided that the Subscriber has
provided all the information reasonably necessary (as reasonably determined by
such the Company’s transfer agent and the opinion issuing counsel) to receive
timely delivery of such Unlegended Shares.  The Company shall pay any payments
incurred under this Section in immediately available funds upon demand.
 
 
 
15

--------------------------------------------------------------------------------

 
 
(d)           Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in this Section 10 and the Company is required to
deliver such Unlegended Shares pursuant to this Section 10, the Company may
refuse to deliver Unlegended Shares based on a claim that such Subscriber or any
one associated or affiliated with such Subscriber has been engaged in any
violation of law.


11.           Favored Nations Provision.  (a)  Other than in connection with (i)
full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity, (ii) the Company’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements agreed by the Company in writing, (iii) the Company’s issuance of
restricted Common Stock or the issuances or grants of options to purchase Common
Stock to employees, directors, advisory board members, and consultants pursuant
to plans approved by the Company’s board of directors, or (iv) as a result of
the exercise of Warrants or conversion of Notes which are granted or issued
pursuant to this Agreement on the unamended terms in effect on the Closing Date
(collectively, “Excepted Issuances”), if at any time the Notes or Warrants are
outstanding, the Company shall agree to or issue (the “Lower Price Issuance”)
any equity, equity linked, equity derivates or securities convertible into
equity at a conversion price per share which shall be less than the Conversion
Price in effect at such time or exercisable equity at an exercise price per
share which shall be less than the Series A “1” Exercise Price in effect at such
time (or modify any of the foregoing which may be outstanding) to any Person
without the consent of the Subscribers, then the Conversion Price and the Series
A “1” Exercise Price, respectively, shall automatically be reduced to such other
lower price. The average Conversion Price of the Conversion Shares and average
Series A “1” Exercise Price or Series A “2” Exercise Price, as applicable, in
relation to the Warrant Shares shall be calculated separately for the Conversion
Shares and Warrant Shares.  Other than with respect to Excepted Issuances,
Common Stock issued or issuable by the Company for no consideration or for
consideration that cannot be determined at the time of issue shall be deemed
issuable or to have been issued for $0.001 per share of Common Stock.  For
purposes of the issuance and adjustments described in this subsection (a), the
issuance of any security of the Company carrying the right to convert such
security into shares of Common Stock or any warrant, right or option to purchase
Common Stock shall result in the issuance of the additional shares of Common
Stock upon the sooner of the agreement to or actual issuance of such convertible
security, warrant, right or options and again at any time upon any subsequent
issuances of shares of Common Stock upon exercise of such conversion or purchase
rights if such issuance is at a price lower than the Conversion Price or
Exercise Price in effect upon such issuance. The rights of Subscribers set forth
in this Section 11(a) are in addition to any other rights the Subscribers have
pursuant to this Agreement, the Notes, Warrants, any other Transaction Document
and any other agreement referred to or entered into in connection herewith or to
which Subscribers and Company are parties.
 


(b)           If at any time during the term of the Note the Company consummates
a New Transaction (as defined below), then the Company shall offer to each
Subscriber the option to exchange, on a dollar-for-dollar basis, such
Subscriber’s Note issued pursuant to this Offering for the securities issued in
the New Transaction in the amount of the outstanding Principal Amount of the
Note plus any accrued and unpaid interest thereon at the time of the closing of
the New Transaction.  Such Subscriber shall also be granted all rights,
privileges and benefits (including pricing terms) under the New Transaction. For
the purposes of the Transaction Documents, a “New Transaction” shall mean any
private equity, equity-linked financing or any other financing transaction
consummated directly or indirectly by the Company with parties other than the
Subscribers involving issuance of Common Stock or other securities convertible
into or exercisable for Common Stock; provided, however, that this Section 11(b)
shall not apply to Excepted Issuances.


(c)           Maximum Exercise of Rights.   In the event the exercise of the
rights described in Sections 11(a) or 11(b) hereof would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to a Subscriber calculated in the manner
described in Section 7.3 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to such Subscriber shall be deferred in
whole or in part until such time as such Subscriber is able to beneficially own
such Common Stock without exceeding the applicable maximum amount set forth and
calculated in the manner described in Section 7.3 of this Agreement and such
Subscriber notifies the Company accordingly.


12.           Covenants of the Company Regarding Indemnification.


(a)                 The Company agrees to indemnify, hold harmless and defend
each Subscriber and such Subscriber’s officers, directors, agents, Affiliates,
members, managers, control persons and principal shareholders (collectively, the
“Representatives”) against any claim, cost, expense, liability, obligation, loss
or damage (including reasonable legal fees) of any nature (or actions in respect
thereof), joint or several, incurred by or imposed upon such Subscriber or any
Representative which results, arises out of or is based upon (i) any material
breach of any representation or warranty or misrepresentation by Company or by
Company in this Agreement or in any Exhibits or Schedules attached hereto or in
any Transaction Document, or other agreement delivered pursuant hereto or in
connection herewith, now or after the date hereof or (ii) after any applicable
notice and/or cure periods, if any, any material breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and
Subscribers relating hereto, and reimburse such Subscriber or Representative for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action.
However, if any such liability is a result of Subscriber or its Representatives
fraud, gross negligence or willful misconduct, the Company shall have no
liability hereunder.
 
 
 
16

--------------------------------------------------------------------------------

 


(b)                 Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to such indemnified party, except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled at its sole
expense to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such indemnified
party.  If the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to indemnified party
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel and to assume
such legal defenses and otherwise to participate in the defense of such action,
with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.


(c) In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act, in any case in which either (i) a Subscriber
or Representative makes a claim for indemnification pursuant to this Section 12
but it is judicially determined (by the entry of a final judgment or decree by a
court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 12 provides
for indemnification in such case or (ii) contribution under the 1933 Act may be
required on the part of the Subscriber or in circumstances for which
indemnification is not provided under this Section 12; then, and in each such
case, the Company and the Subscriber shall contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that the Subscriber is responsible only for
the portion for which Subscriber is irrefutably and completely at fault.


(d) Subscriber agrees to indemnify and hold harmless the Company and
its  officers, directors, agents and counsel (“Indemnitees”), from and against
any and all damage, loss, liability, cost and expense (including reasonable
attorneys’ fees) (“Loss”) which any of them may incur by reason of any material
breach of the representations and warranties made by Subscriber herein.  .
Subscribers shall severally, and not jointly, indemnify the Company.


13.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) hand delivered, (ii) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable overnight courier service with charges prepaid or
(iv) transmitted by facsimile, addressed as set forth below or to such other
address as such party shall have specified most recently by written notice in
accordance with this Section.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received), (b) on the first business day following the date of mailing by
reputable overnight air courier service addressed to such address or (c) three
(3) business days after in the mail or upon actual receipt of such mailing,
whichever shall first occur.  The addresses for such communications shall be:


If to the Company, to:
Medlink International, Inc.
Attn: Ray Vuono, CEO
1 Roebling Court
Ronkonkama, NY 11779
Facsimile: (888) 228-3578
 
 
 
17

--------------------------------------------------------------------------------

 


If to Holder:
To the address and facsimile number listed on the first paragraph of this Note.


With a copy to (which copy shall not constitute notice):
Anslow & Jaclin LLP
Attn: Joseph M. Lucosky, Esq.
195 Route 9 South, Suite 204
Manalapan, NJ 07726
 
Facsimile: (732) 577-1188

 
(b)           Entire Agreement; Assignment.  This Agreement, the other
Transaction Transactions and the other documents delivered in connection
herewith, represent the entire agreement between the parties hereto with respect
to the subject matter hereof and may be amended only by a writing executed by
both all parties hereto.  Neither the Company nor any Subscriber has relied on
any representations not contained or referred to in this Agreement, the other
Transaction Transactions and the other documents delivered in connection
herewith.   No right or obligation of the Company shall be assigned without
prior notice to and the written consent of the Subscribers.
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by electronic
transmission, which shall be deemed an original.
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by any party
hereto against the other concerning the transactions contemplated by this
Agreement, the other Transaction Transactions and the other documents delivered
in connection herewith, shall be brought only in the state courts of New York or
in the federal courts located in the state and county of New York.  The parties
to this Agreement hereby irrevocably waive any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens.  The
parties executing this Agreement, the other Transaction Transactions, and other
agreements referred to herein or delivered in connection herewith on behalf of
the Company agree to submit to the in personam jurisdiction of such courts and
hereby irrevocably waive trial by jury.  The prevailing party shall be entitled
to recover from the other party its reasonable attorney's fees and costs.  Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any suit, action or proceeding in connection with
this Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties hereto shall be entitled to seek an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(f)      Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to any of the Transactions Documents, the
Subscriber may elect to receive in its sole and absolute discretion the greater
of actual damages or such liquidated damages.  In the event the Subscriber is
granted rights under different sections of the Transaction Documents relating to
the same subject matter or which may be exercised contemporaneously, or pursuant
to which damages or remedies is different, Subscriber is granted the right in
Subscriber’s absolute discretion to proceed under such section as Subscriber
elects.
 
(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscriber and thus
refunded to the Company.
 
 
 
18

--------------------------------------------------------------------------------

 
 
(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “Trading Days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
(i)      Captions; Certain Definitions.  The captions of the various sections
and paragraphs of this Agreement have been inserted only for the purposes of
convenience, and such captions are not a part of this Agreement and shall not be
deemed in any manner to interpret modify, explain, enlarge or restrict any of
the provisions of this Agreement.
 
(j)      Severability.  In the event that any provision of this Agreement, the
other Transaction Transactions or any other documents delivered in connection
herewith is determined to be invalid, superseded, illegal or unenforceable under
any applicable statute or rule of law by an authority having jurisdiction and
venue, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.
 
(k)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.
 
(l)      Consent.  As used in this Agreement and the Transaction Documents and
any other agreement delivered in connection herewith, “Consent of the
Subscribers” or similar language means the consent of holders of not less than a
majority of the outstanding Principal Amount of Notes on the date consent is
requested (such Subscribers being a “Majority in Interest”), unless a provision
hereof or thereof expressly states that the Lead Subscriber’s consent or
approval is required.  A Majority in Interest may consent to take or forebear
from any action permitted under or in connection with the Transaction Documents,
modify any Transaction Documents or waive any default or requirement applicable
to the Company, Subsidiaries or Subscribers under the Transaction Documents
provided the effect of such action does not waive any accrued interest or
damages and further provided that the relative rights of the Subscribers to each
other remains unchanged.
 
(m)           Maximum Liability.   In no event shall the liability of the
Subscribers or permitted successor hereunder or under any Transaction Document
or other agreement delivered in connection herewith be greater in amount than
the dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of Conversion Shares or Warrant Shares, whichever is
lowest.
 
(n)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other Person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers. 
 
(o)           Equal Treatment.  No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered and paid to
all the Subscribers and their permitted successors and assigns.
 
(p)           Adjustments.   The Conversion Price, Series A1 Exercise Price or
Series A2 Exercise Price, as applicable, amount of Conversion Shares and Warrant
Shares, trading volume amounts, price/volume amounts and similar figures in the
Transaction Documents shall be equitably adjusted and as otherwise described in
this Agreement, the Notes and Warrants.
 
(q)           Expenses.  The Company shall bear all expenses for all parties
hereto in connection with the transactions contemplated in this Agreement, the
other Transaction Documents and any other agreement delivered in connection
herewith or therewith, including, without limitation, legal, due diligence and
documentation expenses.
 
(r)      Recitals.  The recitals of this Agreement are incorporated by reference
hereby and are deemed a part of this Agreement.
 
 [Remainder of Page Intentionally Left Blank]

 
19

--------------------------------------------------------------------------------

 

 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


MEDLINK INTERNATIONAL, INC.
a Delaware corporation




By:_________________________________
Name:
Title:


Dated: November ___, 2010






SUBSCRIBER
PURCHASE PRICE
NOTE PRINCIPAL
WARRANTS
 
 
 
 
 
___________________________________
By:
 
     



 


 
 
 


 


 


 


 
[Signature Page to Subscription Agreement]

 
20

--------------------------------------------------------------------------------

 

 
 
 
LIST OF EXHIBITS AND SCHEDULES
 


 
Schedule 5(a)
The Company’s Subsidiaries and the Company’s Respective Ownership Interest
therein.

 
Schedule 5(d)
Authorized and Outstanding Capital Stock of the Company and each of its
Subsidiaries on a Fully Diluted Basis and all Outstanding Rights to Acquire or
Receive any Equity of the Company or its Subsidiaries.

 
Schedule 5(u)
Name, Address, Telephone Number, Fax Number, Contact Person and Email Address of
the Company’s Transfer Agent.

 
Schedule 9(l)
All Intellectual Property Owned by the Company and its Subsidiaries.

 
Schedule 9(u)
Each Officer, Director and Beneficial Holder of more than 5% of the Outstanding
Shares of Common Stock of the Company

 
Exhibit A                                Form of Note
 
               Exhibit B-1                            Form of Series A1 Warrant
 
Exhibit B-2                            Form of Series A2 Warrant
 
Exhibit C                                Escrow Agreement
 
Exhibit D                                Addendum
 
Exhibit E                                Form of Security Agreement
 
Exhibit F                                Form of Lockup Agreement

 
21

--------------------------------------------------------------------------------

 
